Earl Warren: Banco Nacional de Cuba, Petitioner, versus Peter L. F. Sabbatino. Mr. Seymour, you may continue your argument.
Whitney North Seymour: Mr. Chief Justice and may it please the Court. I'm going to argue today that the judgment below was right because the confiscatory decree of Cuba was plainly a violation of international law and that the Act of State Doctrine should not be extended to cover violations of international law and that the act of state doctrine should not be extended to cover violations of international law. And, second, I will argue that the confiscatory decree which was sought to be enforced in New York, to some extent, violated New York public policy and that the judgment is correct on that ground as well. And, first, I must follow some beaten past but I'll follow those very fast. Of course I don't need to argue that, since the constitution was adopted, international law has been recognized by this Court as a part of the law of the land stated eloquently in the Paquete Habana and Lola and in the eel case and many other cases. And, the law of the land is no more obscure in the international law field than in any other field. The importance of upholding international law was certainly never more important than it is today. The movements with which Your Honors are familiar, the International Commission of Jurists, the World Peace Through Law Movement, both recognized the great importance of establishing and maintaining the rule of law including the rule of international law. Mr. Rabinowitz, yesterday, suggested that there were a lot of new countries in Asia and Africa who would think that if the American courts adhere to international law and enforced it in connection with the acts of foreign states that they would be thought to be pursuing a local policy, but international law is not of that character. The great meetings of lawyers around the world in Asia and Africa, many of the lawyers from these new countries have shown their adherence and devotion to these same principles. At page 42 and 43 of our brief, we quote in part from the declaration adopted at the final conference in Athens which the Chief Justice attended and which declare the devotion of the lawyers of the world to the cause of the rule of law and to international law. And that devotion was never more eloquently stated, I think, by the Solicitor General here, a day before yesterday, in the Barnett case. So, we start from the proposition that the internation law is a part of our law, and then I want to discuss very briefly the question of whether the Cuban action didn't clearly violate international law. And, here, the Deputy Attorney General very properly conceded that it did. The United States had taken the position that it did. The courts below were clearly correct in concluding that it did. The Cuban decree was, on its face, adopted in retaliation against the action in reducing the Cuban sugar quota. It was aimed squarely at American interest on its face. It was, thus, retaliatory and discriminatory and, on those grounds, violated international law. But, it also represented the confiscation of the property of aliens without compensation and, on that ground as well, was a violation of international law.
Potter Stewart: On that ground alone, would it be a violation?
Whitney North Seymour: On that ground alone, Mr. Justice, in my view, we do not --
Potter Stewart: You referred to the meeting in Athens. Wasn't there a -- some difference of opinion at that very meeting as to whether or not confiscation without compensation would be a violation of international law?
Whitney North Seymour: Well, I have to attempt to reconstruct that meeting, and I have referred to it in the footnote in our brief on page 42. Mr. Rabinowitz's proof, I think, incorrectly describes the action at Athens as one where there was grave dissension on this point. I think the fact was that there was a resolution adopted toward the close of the meeting, and then some of the representatives or some of the newer countries thought that the American had unduly dominated the deliberations and asked that this matter be put over for a study by the World Law Center, which was to be created afterwards. But, this came almost on the heels of the almost unanimous determination by the UN that confiscation without reasonable compensation was a violation of international law and I don't think the Athens action can fairly be regarded as casting any doubt on that question. Now, let me just touch on the nature of this confiscation without compensation so that there won't be any doubt that the courts below were quite right in re -- in regarding the -- the provision for compensation which was suggested in a kind of a casual way in argument as being real compensation. It was provided, in effect, that those whose property was con -- was confiscated might be compensated in the form of 30-year-Cuban bonds to be issued after appraisal of the value of the property by Cuban appraisers. And, these bonds were to be taken care of out a sinking fund, the payments into which were entirely a matter of discretion of the Cuban authorities, and the sinking fund was to be made up in this fashion 25% of the amounts received for Cuba sold to the United States were to be deposited in that sinking fund over a period of years, but only 25% of the sales to the United States over 3 million European long tons at a price higher than had ever been paid for a Cuban sugar in the 10 years before the decree. And, in only one year, had as much as 3 million long tons been sold to the United States.So, it's perfectly evident that this was an illusory provision and made no provision for compensation in effect. Now, my learned friend, Mr. Rabinowitz, in his reply brief, quotes from a television interview with Mr. Castro in which he says he might be willing to negotiate with Americans on proper terms, a -- an interview three years after the event, surely, no possible support for their view that this was prompt and adequate compensation. And so, we have a decree which was confiscatory, retaliatory, and discriminatory and it's settled by repeated declarations of the authorities to which the court looks for international law that such decrees violate international law. Now, the doubt that the court of appeals had, or at least expressed, in trying to break down the decree is one that need not concern the court, it seems to me, at all. It's evident that the court of appeals considered this decree to violate international law. It was a little in doubt whether a decree which merely confiscated would violate international law if adequate compensation or if some compensation were provided. In the first place, we're not dealing with such a decree. In the second place, my learned friend suggested yesterday, the Deputy Attorney General, that one of the concerns about -- of the Government about our contention here was that maybe a court would sometimes make an error about international law, and I submit that an error of a lower court is to be corrected here, if there was any error in connection with its conception of international law, but I don't --
Potter Stewart: If they want to, that was conceivable.
Whitney North Seymour: It's conceivable but it's sufficiently rare, so that I think we would all chance it.
Potter Stewart: If a state court made an error in its understanding of international law, would this Court have jurisdiction to review it? Would that be a federal question?
Whitney North Seymour: Well, I'm not sure, but I know it's been suggested that international law is so delicate a plan that it should not be subjected to scrutiny except by those in the State Department.
Byron R. White: Isn't it -- isn't it an adversity suit?
Whitney North Seymour: Yes, sir.
Byron R. White: Do you (Inaudible)
Whitney North Seymour: Well, I would suppose that the usual rule was that the -- in a diversity suit, one would look to the law of the state or the forum, but the general principle which has been followed in the federal courts, in the Act of State Doctrine, has been followed in various cases in the federal courts, and the State of New York follows the Act of State Doctrine, too. And, therefore, there isn't any substantial difference on the Act of State Doctrine in the forum and in the federal rule. Now, let me just go back to the question that Mr. Justice Stewart, I don't mean to pass over to your question at all, but I think the law of New York and the federal rule would be the same on the Act of State Doctrine. It doesn't seem to me that the examination of questions of international law by a federal court or a state court is any more difficult than the examination of lots of other question that they have to examine. Some questions which affect the life and liberties of the people and the appellate courts sit to review those questions and, on the whole, keep the lower courts from committing egregious errors, and I'm going to come a little later on to the question of whether that concern expressed by the Deputy Attorney General ought to keep the court from applying the law of the land in act of state cases. I don't want to get ahead of myself on that if I could -- if Your Honor will bear with me a moment more. Now, here, we have not a question of the security of titles but an action by the Cuban Government to enforce, in effect, the Cuban decree, get the avails of the effect of the cuman -- Cuban decree, and then use the Act of State Doctrine to shield its activity so that no inquiry can be made by the court about the nature of the decree and its violation of international law. And, I submit that no authority requires this Court to permit such an action without that inquiry and, indeed, what the Cuban Government seeks here is very much like what the Chinese Government sought in the National City Bank case. It seeks to use our law by any other litigant but it wants our law free from the claims of Justice, and I submit that that principle which was there applied in connection with the question of a counterclaim is equally applicable where the foreign government is, in effect, the plaintiff. Now, the briefs here examine the authorities, our brief and briefs of amicae, beginning with Underhill and going through the Shapleigh case, and they undertake to try to satisfy the court that those cases really didn't decide this question. That Underhill, at least, is really a sovereign immunity case despite the breath of some of the language in the opinion that the other cases did not involve violations of international law because they involve, in the case of Oetjen, a Mexican citizen, and in the case of Ricaud, an action of a revolutionary force which might very well be regarded as not a violation of international law, and I'm going to -- instead of taking Your Honors' time with the review of those cases in detail, I'd like to rest on the briefs on that proposition. I say they do not control the decision here. They do not require the Court to say that, where there is a violation of international law, the courts of the United States will not review that violation because of the Act of State Doctrine and any dicta which may be thought to go beyond that could be appropriately limited. Your Honors, in Baker against Carr, certainly, limited the sweeping language of Oetjen to the extent that it suggest that all foreign relations matters were beyond judicial competency because they were political questions and I see no reason why, if there is anything in Underhill or the other cases that requires limitation, the Court cannot -- can't do it. Those cases were all decided before the present development of international law had reached anything like its present state or before the countries of the world was concerned with it as they are or before the international agencies like the UN and the World Court were in existence. And, I submit that, today, the concept of international law, the importance of international law justifies a fresh look at those questions. Now, there's one case that my friend Mr. Rabinowitz referred to that I don't want to wholly omit reference to and that was the Bahia case in which, right after an American had hijacked an American plane which was returned by the Cuban Government, a Cuban hijacked a Cuban freighter and it was kept in the custody of the Coastguard off of Norfolk. It kept it so in their custody that the US Marshall from the district court was not allowed to border and file s -- and file a libel. A suggestion of sovereign immunity was filed by the State Department and there was, pretty clearly, an executive understanding that, in view of the return of the hijacked airliner, the hijacked ship would be allowed to proceed. And, in that case, in opposing a stay that the government cited here, the Underhill case and the cour -- and the Chief Justice, in his memorandum denying a stay, referred to the Underhill case. And, I think they're perhaps quite appropriately because there was a sovereign immunity case basically and the case in which, in effect, the Executive Department had undertaken to deal with this matter and, no doubt, the courts would give effect to executive agreements as they did in Pink, in Belmont, and many other cases and I think this was, in substance, a case of that kind. Now, we don't need to argue any --
Potter Stewart: Mr. Seymour, was that ship, the Bahia de Nipe, owned by the Cuban Government?
Whitney North Seymour: Well, it was treated as a Cuban vessel, yes. It had been --
Potter Stewart: It's Cuban registry but was it --
Whitney North Seymour: Well, my impression is that it had been -- that it was owned by the Cuban Government. The claim was principally by the United Fruit Company. They're part of its cargo which was this sugar. But, in any event, it was treated -- the State Department, through the Attorney General, filed a suggestion of immunity.
Potter Stewart: With the Fourth -- in the Fourth Circuit or in the District Court --
Whitney North Seymour: Yes.
Potter Stewart: The question --
Whitney North Seymour: And, on that basis, the ship was ultimately released.
Potter Stewart: But the issue there was not sovereign immunity, was it? The issue was act of state, wasn't it?
Whitney North Seymour: Well, their issue was act of state but it was a sovereign immunity case, and I think that cannot be overlooked in trying to interpret the case. The act of state argument was made on behalf of the United Fruit Company and, yet, here was a -- here was an emergency situation in which a hijacked airliner had just been returned. Here was a hijacked ship and with a very difficult case, and I don't know whether it made battle or not, but it was a very difficult case. But, it was within the area, I submit, of executive understanding or agreement.
Potter Stewart: But doesn't that suggest that -- I don't know if that argument helps you here very much. Doesn't that suggest that, perhaps, that's the area in which these things ought to be worked out?
Whitney North Seymour: It doesn't suggest that to me.
Potter Stewart: I mean, tomorrow or the next day, there may be a couple more hijacked American Airlines.
Whitney North Seymour: Well, and there may be some --
Potter Stewart: And is given to (Inaudible)
Whitney North Seymour: There may be some Litvinov agreements. And when there are Litvinov agreements and when there are understandings about hijacked planes, then I suppose the courts will respect them but, in the mean time, the law of the land, the international law, is being obtruded through the Act of State Doctrine in every case, and I s -- I want to come to this point in a little more general way in a moment. I don't mean to try to winso --
William O. Douglas: Would --
Whitney North Seymour: Winsome away --
William O. Douglas: Would you --
Whitney North Seymour: -- from the question.
William O. Douglas: Would your argument, Mr. Seymour, be any different if there was compensation but it was nominal compensation?
Whitney North Seymour: I don't think so.
William O. Douglas: What you're doing is applying the just compensation?
Whitney North Seymour: I think the rule of international law is just and prompt compensation for expropriated property and then, when you get less than full compensation, there must be a point at which it's illusory as it was here, and that violates international law. Now, I'm not -- I no -- don't have to argue because of my friend's concession yesterday in the colloquy with the Court that this is a constitutional matter, that there's any constitutional inhibition on the courts requiring that they defer to the Executive all the time in this matter because it's clear that it isn't full of constitutional requirement.
Byron R. White: Mr. Seymour.
Whitney North Seymour: Yes?
Byron R. White: This is in connection with what I asked a while ago. If this case had come up in the state courts, the state and the State Department had asserted the Act of State Doctrine, and the New York courts had said "run along. We'll apply an ordinary conflicts rule and we shall not enforce something contrary to local public policy” and gave judgment against the Cuban Government, and the case was brought here. What would be the federal question?
Whitney North Seymour: Well, I would have to rely on your ingenuity to discover that.
Byron R. White: Yes, but how about yours? Wouldn't you have to get to the constitution? Wouldn't it have to become then a matter of separation ofpower?
Whitney North Seymour: Well, I suppose it would be argued by those who try to bring the case here that, somehow, the separation of powers, while not a constitutional matter, was so established that there was a basic question of federal policy involved.
Byron R. White: Well, now, isn't that exactly the position you're in here when -- since it's a diversity suit?
Whitney North Seymour: I don't think so.
Byron R. White: Well --
Whitney North Seymour: I don't think so.
Byron R. White: It seems to me that --
Whitney North Seymour: Let me -- let me try to deal with that as I go along and if don't deal with it to Your Honor's satisfaction, I will try to come back to it. Well, now, I want to pass, if I may, to an attempt to deal with Mr. Katzenbach's policy argument, and I'll hope to pick up some of the answers to some of the questions that I've deferred there. With the greatest respect to the -- to the Government, to government counsel and to those who purport to speak for the State Department on this matter, I submit that this argument really, when Your Honors come to consider it in prospective, exaggerates the importance of the Executive as the upholder of international law and minimizes too much the role of the courts as the upholder and definer and enforcer of international law. That it, naturally, and I naturally expect, the Executive Department to defend every possible prerogative that may exist. It naturally tends to suggest that it's only through the declarations of the State Department about international law that international law can be advanced and it doesn't do any good for courts to make decisions about international law or to enforce international law. That they may only just get in the way of the State Department in this regard and that it would be far better for them to continue the self-denying practice of the past and just keep out of this and let the rogue elephants that may be loose in the family of nations and may be violating international law come into our courts and enforce their decrees and let the State Department protest. Not all was effective with rogue elephants. It would be the one voice of the United States in support of international law. Now, I submit that this view takes too poor a view of the contribution that could be made by the judiciary in this field. I think it stems from a kind of a mystique about foreign relations, a kind of a feeling that, in this field, you have to leave it to the experts and I submit that, in a day when it is part of defined and declared American policy and has been for a long time, not a policy of the moment but a policy of the United States that international law is to be upheld, that the rule of law is to be upheld, that it's too important a matter to be left solely to non-lawyers and that courts and lawyers can make some contribution to it. Now, I'm going to just go over it quickly because my time is very short, some of the main points that were made by Mr. Katzenbach in this field because many others will occur to Your Honors if you come to think about this. And, first, let me lay aside one suggestion that Mr. Rabinowitz makes in his reply brief. He says that when the lawyers, the amicae curae, and the others, undertake -- try to deal with these policy questions, they are confusing themselves with judges of this Court and with the Secretary of State. I hope we're not committing that transgression. I would've supposed that on argument as to the proper role of the various divisions of the government was open as a natural part of the advocacy in the case. Now, as I understand the Government's brief, and Mr. Katzenbach may have alighted some of these points yesterday. First, it suggested that the courts ought not to concern themselves with violations of international law in this field but simply let the Act of State Doctrine operate to let confiscatory decrees have their way in the United States because you can't establish a world rule of law by occasional judicial decisions. Well, of course that's true, but every brick in the wall of international law placed there by an authoritative court respected around the world is better than another hole in the wall which is created when a confiscatory decree in violation of international law is permitted to have its way. It suggested that if the court looks at international law in connection with such a decree, it may cast out upon international titles and I submit that, first, we don't have any such problem here because this isn't a question of a third party title. We don't the problem of what you do about purchases, with or without notice, and that sort of thing. But, I don't really see why it should be clear that the United States could be -- should become the natural thieves market for the sale of goods confiscated in violation of international law around the world and why this should be one of the countries where the courts feel that they must not interfere with titles so obtained. Now, it suggested that, somehow, Cuba would react adversely, Cuba and other countries similarly situated to a decision of an American Court that they were in violation of international law, whereas, they would naturally acquiesce gracefully in any claim on behalf of the State Department to that effect. I submit just the opposite is the case. As Mr. Rabinowitz never more clearly shown -- showed than he did in his statement to the Court yesterday that, of course, the State Department could say anything they wanted to about international law. That didn't make any difference, but courts shouldn't do it. It's just this point that I want to emphasize to Your Honors. When courts deliberately declare that a part of the law of the family of nations has been violated by this decree, the impact of that action is not only on the country involved but on the rest of the judges and lawyers of the world. And, I submit that the Court should not downgrade its contribution in this field or assume that it's only the Executive Department's declarations that will be given weight. Now, it suggested that this might interfere somehow with diplomacy. I submit that that's a much exaggerated claim. I suppose there are two possible sets of facts. You can imagine any -- any number. There is one set of facts in which the court decides if there's a violation of international law and the State Department is in negotiations with the country to try to work out arrangements on the basis that the country has violated international law. Now, in such a situation, how can a declaration by a court possibly adversely affect those negotiations? And, if you assume the opposite that a court decide there has been no violation of internal law, isn't it perfectly plain that if the State Department has taken another view since international law and whether or not it's been violated is a matter that scholars and lawyers generally can determine, that they'll see through at once the claim that there's been a violation of international law? I'm not suggesting that the courts ought to take up the diplomatic post. I'm suggesting that, as they contrid -- contribute the bricks to the wall of international law, they parallel and do not interfere with the activities of the Executive Department. And, any concern to the contrary is simply an excessive confidence in the activities of non-lawyers and an excessive doubt about the contributions of judges and lawyers to this field. Now, one final thing, Mr. Katzenback said yesterday that if you -- if you took this view, the courts would be involved in reexamining foreign judgments on the ground that they might involve violations of foreign law -- of international law. Well, my understanding of the rule is that the Court now examines foreign judgments for lack of jurisdiction, for fraud, perhaps for lack of procedural due process. Surely, the fact that a principle of American law, a part of the law of the land, gave an additional subject on which foreign judgments might exam -- be examined would not unduly burden the courts. And, I submit, taking this in its most authoritative form, this really expresses an exaggerated concern and that the courts, by passing on these cases as they arrive -- arise, applying international law to the applause and enthusiasm of the countries of the world who live by international law, the decisions of this Court and the American courts are the guiding lights for most of the new countries who are trying to work out the principles of their law and, to have our courts showing their devotion to international law rather than their willingness to wink at violations of international because of the Act of State Doctrine would be useful. And, I do not see the possibility that, occasionally, a lower court decision might need correction should stand in the way in -- to any degree.
Potter Stewart: Mr. Seymour, get to this in your own good course, but am I right in understanding that if C.A.V. is the bona fide of Cuban national, then international law is not involved at all.
Whitney North Seymour: Well, I don't -- I don't agree with that. If -- maybe I can dispose of this whole point right now. I was going to mention it in a moment. The incorporation of C.A.V. in Cuba with 90% of its stockholders -- American stockholders would put it in the category where, as a matter of international law, based upon the views of commentators and many of these things before Your Honor, the question of violation of international law would be considered and would be involved, and I submit the fact that Cuba picked it out for confiscatory, discriminatory, retaliatory attention shows that it would be in the position to raise the question. Now, I don't think the fact that it's a Cuban national under those circumstances would stand in the way of consideration of its claim of violation of international law and so the lower courts upheld.
Potter Stewart: We know the lower court upheld it and the honorable court --
Whitney North Seymour: Well, I think Your Honor will see in our brief extremely respectable authority for that decision, and any contention to the contrary just disregards the estoppel which is really worked by this decree. And, I'm not going to argue that further because I think the decree itself --
Potter Stewart: That's the language pointed out by my brother, Goldberg, yesterday.
Whitney North Seymour: Yes, sir. Now --
Tom C. Clark: I don't wish to interrupt the train of your argument but I wish you would cover somewhere the matter that I've raised before in which you suggested, I believe, in one of the briefs, that we might -- in order not to enforce, as you tell it, the claim of the rogue elephant that we vacate and direct the suit to be dismissed.
Whitney North Seymour: Well, I think it would be a proper disposition of the matter if the Court felt that it could not consider the international law issue and I think, since the international law issue is a critical factor here, that the Court should dismiss the case and the net result of that might be dubious under the escrow agreement, but that's something the parties would just have to figure out for themselves. But, the argument that Mr. Laylin makes in his brief amicus and Mr. Brown make that, where the court is unable to consider all issues, the court shouldn't consider part of it and dispose of it on that basis. It seems to me, they have a good deal of American. Now, let me --
Potter Stewart: In suggesting -- just so I can follow up as to -- you're suggesting that, under the given circumstances, a dismissal would be proper, a dismissal of this petition for certiorari or a remand with directions to the trial court to dismiss it?
Whitney North Seymour: Well, I think the proper disposition of this case is an affirmance.
Potter Stewart: Yes, I understand.
Whitney North Seymour: If Your Honors do not affirm then there are two possible dispositions that would be proper in my view. One would be to remand to the lower court to try the issues which are raised as to when the Cuban decree became effective, when title passed, if it passed, and so on. And, the other disposition, which is the one rather intimated in Mr. Justice Clark's question, would be the direct dismissal upon the ground that, since the Court, if Your Honors adhere to the Act of State Doctrine in the teeth of a violation of international law, upon the ground that all the issues can't be considered.
Potter Stewart: Direct the trial court to dismiss it.
Whitney North Seymour: Yes.Yes.
Whitney North Seymour: Now, let me just come to -- I just got a couple of minutes more and I'm going to hurry over two points, one, the so-called Bernstein letter question. In this case, the State Department wrote letters which, amicae thought in the court below and the court below thought, indicated that the State Department did not object to the court considering the questions here. Mr. Katzenbach and the Government brief take the view that that is a misinterpretation of those letters and I'm not in the position to quarrel with them, although the letters seem to me to go a little beyond ordinary amenities. But, my view of the proper rule here is this. Since there's no constitutional inhibition on the consideration of these matters by the courts, the courts saw it not as a matter of course to consider that they have to ask the State Department before they can consider cases or controversies which are committed to them by the constitution. They're performing a constitutional function in dealing with the case or controversy and they ought to consider the State Department's views only if a matter of paramount national interest may be involved. I would recognize, although it's not involved in this case, that if there were a situation where the dec -- the momentary decision by a court jeopardize the national interest to the point where everybody would recognize it, the court might decide to defer briefly or at length to the request by the State Department. I think that's a far different thing from just saying “we won't move unless the State Department says we can.” In the Bernstein case, it said it could because there was no violation of international law involved. And so, the Bernstein case is not in point here at all anyhow. Now, finally, let me come to the New York policy question and, Mr. Justice White, I hope this doesn't -- I hope this may answer your question. I'm not quite sure. New York's policy is clear, established by cases on our brief, that where a -- an expropriation decree is sought to be given any effect in New York, the New York courts will not enforce it. A long line of authorities established that proposition and I think it's not disputable. Now, in this case, what happened was that C.A.V. had a contract with Farr. The Cuban Government expropriated. It purported to expropriate the sugar but, in order to make it effective, must have appropriated some interest under that contract. And then, it proceeded under duress to force Farr to make a new contract with a representative of the Cuban Government and then presented the documents pursuant to that new contract to Farr in New York and demanded payment. Now, in substance and effect, that was nothing but a subrogation to the rights of C.A.V. C.A.V. had a claim with c -- with Farr. The Cuban Government made an identical contract, dated it back to the same day as in the original contract showing that they were simply trying to affect the same rights, and then they made the demand in New York. Now, to disregard the form and consider the substance of that transaction is a step which I think is quite consistent with judicial action. And, I think that the substance of that transaction was that Cuba sought to reach into New York to get payment. And, whether you say that it was direct or indirect doesn't make much difference because payment could not be made except by enforcing the shows in action in New York, and that's exactly what happened in these cases where New York would not enforce the foreign decree because the foreign decree sought to deal with assets in New York, and this was the substance of that. Now, Section 977 (b) of the New York Civil Practice Act, under which Sabbatino was appointed receiver, was passed to enforce the New York public policy, as cases on our brief show. And, the policy was against expropriation in decrees being made effective in New York and these assets, in the hands of Farr, taken under custody by the receiver were taken under custody in connection with that transaction. Finally, although no New York case deals with this directly, the policy of New York against expropriation and against permitting extraterritorial enforcement of expropriation decrees ought to be plainly more strong in opposing the enforcement of a decree which was retaliatory against the United States and which is sought to be enforced in the New York courts when it was adopted against the very sovereignty which is -- which has established the courts. And, so, on broad grounds of New York policy, I submit that this judgment might correctively be affirmed. Now, Judge Dimmick did not deal with the policy question, rejected an argument about policy, but I don't think he dealt with it in these terms. Thank you, Your Honors.
Byron R. White: (Inaudible)
Whitney North Seymour: And --
Byron R. White: And any Act of State Doctrine that you (Inaudible)
Whitney North Seymour: Well, I think the New York policy would recognize an exception to the Act of State Doctrine where extraterritorial effect was sought to be given.
Byron R. White: You mean, affirmed?
Whitney North Seymour: Yes, yes, they're -- the cases on our brief to that effect.
Byron R. White: Then why -- what's (Inaudible)
Whitney North Seymour: Well, I would've thought that the federal court might very well have dismissed on that ground but it didn't do so. I want to show you that you can as -- affirm the gr -- the judgment on that ground, as well as others.
Arthur J. Goldberg: Mr. Seymour, is New York consummately part of international law?
Whitney North Seymour: Well, the -- let me take it in two steps. First, it's clear that the act of state policy which is followed by this Court is not a part of international law. It is clear that the Act of State Doctrine is an American doctrine, perhaps, also followed in England but not followed generally. Therefore, that doctrine, not being a part of international law, I doubt if New York -- in New York, which must be only a fragment of that doctrine, is a part of international law.
Arthur J. Goldberg: Then, I suppose that the question of international law will be explored and the state policy will controvert international law. What should this Court do with international law?
Whitney North Seymour: Well, you -- I would've supposed that the law of the land was international law and if -- and that it would probably override a state policy, but that involves a terribly difficult and elaborate question which I wouldn't like to try to deal with right now.
Speaker: May I ask you one question.
Whitney North Seymour: Yes, sir.
Speaker: Am I correct in thinking that English courts do not enumerate to get the statement from (Inaudible)
Whitney North Seymour: I think that's probably correct, although -- and it's also clear, however, that, in various arbitrations and other cases which are cited on our brief involving English interests, there's been an effect by decisions from amelioration of the ct of State Doctrine but, in the decided cases in the courts, I think Sagor is probably still good law.
Earl Warren: Mr. Rabinowitz.
Victor Rabinowitz: I should like, in the few minutes I have, to discuss some of the points raised by Mr. Seymour and, particularly, this very troublesome problem of what is international law. It is true that the -- this Court held in Paquete Habana that international law is part of the law of this land but, of course, we must recognize a very essential difference. In determining what is the law of this land, this Court has the final word and what this Court says is the law of the United States. But, unfortunately, this Court cannot make the same pronouncements as to what is international law and, therefore, a decision by this Court saying that compensation, for example, is required by international law doesn't make it international law, with all due respect to this Court, because international law, as almost universally defined, is the practice of nations. And, I submit with all due respect to Mr. Seymour and with all due respect to all of the very voluminous and scholarly briefs that have been written here, there is nothing in those briefs to justify any conclusion that these decrees were a violation of the established practice of nations. As a matter of fact, if we look at history, we find that, at least since 1917, the established practice of nations has been -- have been to confiscate and to nationalize the property both of citizens and of aliens without paying compensation for it and, frequently, in a retaliatory and discriminatory fashion. Now, this may be very sad and it may be very unfortunate and we may all regret it, and it may be that all of the commentators say this ought not to be allowed, but if we look at practice, it is what happens. And, we cannot change the practice and we cannot change the law merely by saying that the law is otherwise. In the Paquete Habana, which Mr. Seymour cites, the Court warned against this and it said, in looking at international law, we must be careful about the views of learned commentators who tell us what they think the law ought to be because that does not make international law. We have, today, I think 112 nations in the United Nations. When Grotius wrote, I suppose there were 10 or 15 or 20 nations which might have a sufficiently high degree of civilization so that they had a judicial system. Today, we have 10 times as many. I look forward, as much as Mr. Seymour does and as much as everybody else does, to the day when we can say that there is an established body of international law with respect to these very troublesome questions but we haven't got to that point. I hope we will, but we aren't there. And, the established practice of nations give no support and none of the authorities -- none of the briefs that had been submitted in this case show any support for the doctrines that Mr. Seymour has so eloquently argued here for today. I would agree with him, perhaps, on the question of policy, but I cannot agree with him that there is any such law and all of the law review articles and all of the resolutions by the American Law Institute and all of the articles and comments by learned scholars, for whom I have the greatest respect, do not make international law in the face of a well-established practice to the contrary. Now, what do we have here? I disagree. I wasn't fortunate enough to be at Athens but, from what I read in the papers and from what Mr. Ryan wrote to me, and it's cited in my brief, what happened was that, on one day, the conference of lawyers, which of course was not a legislative body and had no power to make law anyhow, said that there should be compensation for confiscated property and, the next day, they revoked it and said this requires further res -- further discussion. That isn't the recognition of a rule of law, even if it were a legislative body. As I point out in my brief, the United Nations confronted with the very problem, that also is not a legislative body incidentally, confronted with the very problem of making compensation for a nationalized property split 30 nations voting one way, 30 nations voting another way, and 33 nations abstaining. Does this -- and some of the (Voice Overlap)
Hugo L. Black: Suppose 60 -- suppose 60% had voted one way --
Victor Rabinowitz: I don't think it would've made --
Hugo L. Black: And 40% in another.
Victor Rabinowitz: I think the result would have been exactly the same, sir. It would not have established a fairly uniform practice among the nations. Now, what the percentage point is, I don't know.
Hugo L. Black: What if 75 had voted one way?
Victor Rabinowitz: I don't think it would make any difference and --
Hugo L. Black: Suppose 90.
Victor Rabinowitz: Well, I suppose that if we got to 90, and it would then -- I would then have to look and see what the nations were. And, if the dissenting nations were Chad -- I don't want to mention any nations. I don't want to make anybody angry. If the dissenting nations had a total population of 5% of the population of the world and the other nations had 95%, I suppose we could call something the established practice.
Hugo L. Black: So, that'd be an international law that bounds us whether we wanted to be bound or not?
Victor Rabinowitz: It cert -- no resolution --
Hugo L. Black: Would it be an international law if it didn't bind us?
Victor Rabinowitz: No resolution by the United Nations could make international law in any event because it is not a legislative body. But, if this Court holds that international law is a part of the law of our country and if there is some subject on which there is a well established principle of international law, and, these days, I'm not so sure that I can find very many of them, even free passage of the sea is, apparently, not as well-established as it was 50 years ago, then I suppose that, under the Paquete Habana, this Court is as much bound by international law as it is by any other domestic law, at least that's what the -- what the --
Hugo L. Black: Suppose it didn't want to be.
Victor Rabinowitz: Well, if it didn't want to be --
Hugo L. Black: Could this Court make it so as it didn't want to be in, and that becomes so, by joining in some kind of a union that meant that you did have the power to make laws that are binding on the world?
Victor Rabinowitz: Well, obviously, this law could not -- this Court could not make the law for the world. This law could -- this -- if I understand your question correctly, this Court could not decide what is international law and, if this Court decided that it tha -- did not wish to be bound by international law, then, presumably, it would not be bound by it.
Hugo L. Black: Is that correct? This Court might decide it, but Congress and the Executive might decide otherwise.
Victor Rabinowitz: That is quite possible also. I sup -- well, I don't know whether Congress and the Executive --
Hugo L. Black: Are you -- are you saying, even as far as -- are you going far enough to show this Court has a right to establish an international common law that binds all the nations of the world?
Victor Rabinowitz: Well, I don't -- I don't know --
Hugo L. Black: By finding something -- by finding something other than that the government, itself, has a duty to accept mandates as binding on them.
Victor Rabinowitz: Well, this Court, I am sure, could not establish international law. I'd suppose if there is to be, at least in the present state of our civilization, any international law at all, it must be an international common law because we don't have any legislatures that can determine these things. Certainly, the legislature of the United States would not be --
Hugo L. Black: As I recall, there was a rather vigorous opposition in this country to having even a national common law.
Victor Rabinowitz: Well, I think there was, but we passed that and I think, in many respects at least, we have it. My time is up, but I would just like to repeat what I said that I don't believe that there is any justification, however vigorously and with whatever great sincerity and without -- however many footnotes there are. There is no justification for any finding that there is any international law on this subject. The nations of the world are split wide-open and most of the nations, or at least most of the people in most of the nations of the world, engage in wide-spread nationalizations frequently, I regret to say, without regard to the Fifth Amendment of the United States Constitution.
Byron R. White: Mr. Rabinowitz, assuming it's a New York law, (Inaudible)
Victor Rabinowitz: Pardon me, I didn't hear you.
Byron R. White: Assume -- assuming that it was clear under New York Law that, in a New York court, judgment would be against your client. What authority would the federal courts have and this Court to override that -- not to follow the New York law? Where do you latch into the federal system with international law or with --
Victor Rabinowitz: Well, it's a very difficult --
Byron R. White: Act of State Doctrine? Is there anything like that?
Victor Rabinowitz: It's a very difficult and baffling question and it's treated in the last footnote of the court of appeals --
Byron R. White: At least without -- well, at least without getting into the federal constitution.
Victor Rabinowitz: Well, as I say, the last footnote in the court of appeals opinion raises this question and it raises a -- really a horrifying prospect. If the Act of State Doctrine is to be dropped and if this, then, is determined by Erie against Tompkins and the Klaxon case so that every state is going to decide for itself what is international law and determining the effect of foreign decrees, we are likely to have 50 doctrines, or at least the possibility of 50 doctrines, plus one, namely, the federal system in cases arising in the District of Columbia where one of the Cuba cases of course did arise. And, the possibility of that, I think, probably was what caused this last footnote. The court -- the court of appeals did suggest that, and I read from that last footnote, on the other hand -- after quoting Erie against Tompkins and Klaxon, it said “on the other hand, certain cases have indicated that internation law is part of the body of federal law." For our purpose here, we don't have to resolve these questions because it appears that the New York law is the same as the federal law and, in that, I agree and I think Mr. Seymour agrees also but we just disagree on what that law is. Now, I think it's a very troublesome problem and --
Byron R. White: You would -- you would urge that if it -- that if the New York law governed, you would urge that New York law has an Act of State Doctrine.
Victor Rabinowitz: I think New York law clearly has an Act of State Doctrine. As a matter of fact, the New York State Supreme Court specifically refused to follow this decision. In Mann against Petrolera, which is quoted in my brief, and it said that if there -- they were discussing, at that point, property which was located in New York and, therefore, under New York -- well-established New York law, it was not affected by the expropriation decree. But, the court said "if this property had ever been in Cuba, it would have been nationalized even though, later, were brought to the United States" and it said the usual formulation is here, Sabbatino. And -- so, the court -- courts in New York, at least insofar as we have any decisions in New York on this question, disapprove of the Sabbatino case.
William J. Brennan, Jr.: Well, Mr. Rabinowitz, on Mr. Justice White's hypothetical, how short of making the Act of State Doctrine a question of separation of powers and, therefore, the question of federal constitutional law? Can the federal courts reach the decision in the New York courts?
Victor Rabinowitz: Well, it would be -- it would be difficult. I might say that, in drawing my complaint here, I alleged not only diversity but also the executive power of the President over -- of the -- that is, the power of the Executive Branch over foreign affairs because I was -- that, as I alleged, separation of powers as a -- is a -- an additional ground of federal jurisdiction. Now, we never got into that and I'd make --
William J. Brennan, Jr.: I though in your argument yesterday, in the colloquy you and I had, that you disclaimed that basis of the Act of State Doctrine.
Victor Rabinowitz: Well, I find it a little difficult to see that the Act of State Doctrine rests on constitutional grounds in the normal sense. Now, if Mr. Katzenbach's position is a correct one, and of course I agree with it, then it may well be that we will ultimately reach the decision, which I don't think we have to reach in this case, that because, as I say, New York and federal law are the same, we will reach the decision that this is a matter which is within the exclusive prerogative of the Executive Branch of the Government and, therefore, it does come within the constitution insofar as the separation of powers can be said to be, in any event --
William J. Brennan, Jr.: I suppose that your argument really adds up to this, doesn't it, that, for the purpose of this case, the narrowest possible ground of decision is that, indeed, no international rule of law has been proved?
Victor Rabinowitz: Yes, sir. Well, I would go -- I would stop before that. I would say, for purposes of this case, we don't --
William J. Brennan, Jr.: Well, I know, but if that's the fact --
Victor Rabinowitz: Get there --
William J. Brennan, Jr.: If that's the fact, we don't have to reach act of state or anything else, do we?
Victor Rabinowitz: I put it the other way, Your Honor. I would say that if the Act of State Doctrine applies, then we don't ever -- ever have to get to the question as to whether there's an issue of (Inaudible)
William J. Brennan, Jr.: Well, assuming that's --
Victor Rabinowitz: It's easier that way, Your Honor. It's much easier because the Act of State Doctrine -- the Act of State Doctrine is a lot clearer than international law.
William J. Brennan, Jr.: I wonder if it so easy.
Byron R. White: Well, what business have we got in applying our Act of State Doctrine, if we had one that you find in the federal cases, unless you can find it in a New York law?
Victor Rabinowitz: But it is in the New York law. There is no -- there is no suggestion to the contrary in the New York law.
Byron R. White: Well, you and Mr. Seymour obviously have a serious disagreement on this.
Victor Rabinowitz: I don't think so. Mr. Seymour --
Byron R. White: Well, he says it's an Act of State Doctrine, but it would not override a -- it would not apply in a case where there's a violation of international law.
Victor Rabinowitz: Well, he says so but there's no authority to support it.
Byron R. White: Or -- no, the other way.
Victor Rabinowitz: Well, there are only three cases and, I -- in the Salimoff case, the Court says, and I find it hard to find language that -- that's clearer, that says --
Byron R. White: Just to the New York law, then it's just silent on what would --
Victor Rabinowitz: Well, I -- I don't think this is silent, Your Honor. May I just have -- I know my time is long up but, at page 12 of my brief, the Court of Appeals in New York, the courts of our -- of one independent government will not sit in judgment upon the validity of the acts of another done within its territory, even when such government seizes and sells the property of an American citizen within its boundaries. Now, of course it didn't discuss the question as to whether there was compensation, but we all know there was no com -- this was a Russian case. We all there was no compensation in the Soviet Union for the -- for the seizure of American property.
William J. Brennan, Jr.: Mr. Rabinowitz, I still don't understand why, if you are right that there is no international rule of law requiring -- no established rule of law requiring compens -- compensation upon such confiscation, if that is so, why that wouldn't dispose of this case?
Victor Rabinowitz: I think it would.
William J. Brennan, Jr.: Alright.
Victor Rabinowitz: I think it would dispose of it. Yes, I think it could be done either way.